RULEY, JUDGE:
On November 7, 1981, claimant was driving her 1976 Ford on 1-64 near the St. Albans exit when it struck a “hunk of steel or iron,” damaging the undercarriage of the car in the sum of $442.32 (of which all but $140.00 was paid by the claimant’s insurance).
Claimant testified that she did not know how long the piece of metal, which she thought might have come off a tractor trailer or endloader, had been in the highway. There is nothing in the record to indicate to the Court that the respondent knew of the presence of this piece of metal. This Court has consistently held that the respondent is neither an insurer nor a guarantor of the safety of motorists using its highways and that, before an award can be made in a case such as this, proof, either actual or constructive, that the respondent was aware of the condition complained of must be presented. Davis Auto Parts v. Dept. of Highways, 12 Ct.Cl. 31 (1977). The Court therefore denies the claim.
Claim disallowed.